DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 5/25/2022 is acknowledged.  The traversal is on the ground(s) that claims 1, 4, and 19 (as well as their dependent claims) substantially overlap in subject matter and language. Therefore, Applicant objects to the Examiner’s rejection on the ground that the Examiner has failed to make a showing that the examination of the pending claims of Groups I, II, and III together would constitute a “serious burden.” As set forth in the Manual of Patent Examining Procedure, the criteria for a restriction requirement include: (1) the inventions must be independent or distinct, and (2) there would be a serious burden on the Examiner if restriction is not required.  This is not found persuasive because Groups I, II, and III together would constitute a “serious burden.” Since different classes and sub-classes would have to be searched.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "disagreement" in claim 28 is a relative term which renders the claim indefinite. The term "disagreement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 8, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians' View, February 2009).
Regarding claims 4-6, 14, Dachille et al disclose a method, comprising: 
utilizing a processor [see 0015, 0026, 0013, fig 1] to:
acquire a set of multi-energy data using a CT imaging system, wherein the set of multi-energy data comprises information of at least one vessel of interest of an imaging subject [see 0002, 0016, 0023, 0027] by disclosing image dataset (101) may comprise a CT, MRI, X-ray, SPECT, PET, ultrasound [see 0015] and medical diagnosis and evaluation of internal organs (e.g., blood vessels, colon, heart, etc.) [see 0002, 0016, 0023, 0027] using one of various imaging modalities including, for example, CT, MRI, PET, US, etc.) [see 0023, 0027, fig 2];
process the set of multi-energy data to derive a derived relative material density and composition of at least one of wall tissue and lumen of the at least one vessel of interest to generate a processed data set and generate an enhanced vessel tree comprising the at least one vessel of interest using the processed data set [see 0027, 0047] by disclosing it may be desirable to enhance small vessels (about 2-5 mm in diameter) with high contrast to surrounding tissue and low average CT values. Enhancement is applied to not only straight vessels, but also those with a lot of small wiggles (high curvature) and branches [see 0027];
generate an image of the at least one vessel of interest comprising the localized hemodynamic information derived from the enhanced vessel tree [see 0033, 0047] by disclosing varying parameters can be displayed in graphical form synchronized alongside the vessel data, including, for example, hemodynamic shear stress; hemodynamic pressure; presence of a molecular imaging contrast agent (one that visually tags soft plaque for example) estimated abnormalities (such as area discontinuities, aneurysms, dissections) [see 0047].
Dachille et al don’t disclose perform a computational fluid dynamics (CFD) analysis on the reconstructed 3D image volume to generate hemodynamic information.
Nonetheless, Singh et al disclose using a CFD software to perform a computational fluid dynamics (CFD) analysis on the 3D image volume to generate hemodynamic information from the anatomical information [see pages 2; 9]. Singh et al disclose it is noninvasive and is not directly performed on the patient (patients do not have to come prepared, e.g., empty stomach) and as it is totally noninvasive, there is no risk of cross-infection or contamination [see page 10, bottom of left column].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, and Singh et al by using a CFD software to perform a computational fluid dynamics (CFD) analysis on the 3D image volume to generate hemodynamic information from the anatomical information; in order to predict blood flow and because the software can successfully predict the relevant haemodynamic indices [see page 9 section 4.3, Singh et al] and as it is totally noninvasive, there is no risk of cross-infection or contamination [see page, bottom of left column, Singh et al].

Regarding claim 8, Dachille et al disclose a segmentation tool to segment vessels in the first image volume from other anatomical structures [see 0048, claim 4). Dachille et al disclose automatically segmenting target organs of interest and generating images of such segmented organs [see 0023, 0025-0026]. Dachille et al disclose segmentation of the heart can include removal of ribs, but leaving the spine and sternum for reference, wherein the ribs and lungs are hidden from view during visualization and excluded from processing for faster processing. Hiding the ribs from view allows the radiologist to easily see the heart from all directions during examination without having to see past or manually cut away the ribs to see the heart [see 0027].

Regarding claims 15-16, Dachille disclose the lumen area (53) and calcification area (54) of the stacked graph can be displayed as different colors for ease of distinction [see 0046] and further disclose in addition to those parameters/compositions shown above, other varying parameters can be displayed in graphical form synchronized alongside the vessel data, including, for example, hemodynamic shear stress; hemodynamic pressure [see 0047].

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians’ View, February 2009) as applied to claim 1 above and further in view of Rauscher-Schelbe (Pub. No.: US 2009/0247864).
Regarding claim 7, Dachille et al and Singh et al don't acquire perfusion data of a tissue of the imaging subject adjacent to the at least one vessel.
Nonetheless, Rauscher-Schelbe discloses acquire perfusion data of a tissue of the imaging subject adjacent to the at least one vessel [see 0042].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al and Singh et al and Rauscher-Schelbe by acquiring perfusion data of a tissue of the imaging subject adjacent to the at least one vessel; because conclusions about possible pathological changes of the tissue or an associated organ are drawn from the perfusion behavior of the tissue [see 0003, Rauscher-Schelbe].

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians’ View, February 2009) as applied to claim 8 above and further in view of Flohr et al (Pub. No.: 2007/0092056) and further in view of Shina (Pub. No.: US 2006/0036167).
Regarding claim 9, Dachille et al and Singh et al don’t disclose reduce blooming; correct motion induced artifact in the vessel tree.
Nonetheless, Flohr et al disclose reduce blooming from calcium in the vessel tree [see abstract, 0007, 0010, 0018, 0025, 0049].
In addition, Shina discloses correct motion-induced artifacts in the vessel tree [see 0151 and 0177] and identify plaque in the vessel tree [see 0016, 0042, 0080, 0135].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, Singh et al, Shina and Flohr et al by reducing blooming from calcium in the vessel tree; in order to provide an improved diagnosis [see 0048, Flohr et al] and by identifying plaque in the vessel tree and correct motion-induced artifacts in the vessel tree; in order to diagnose the region of interest with great accuracy.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians’ View, February 2009) as applied to claim 1 above and further in view of Kondo et al (Pub. No.: US 2004/0249270). 
Regarding claims 10-11, Dachille et al, Singh et al, don't explicitly mention locating a stenosis within the vessel of interest; display the vessel to a user; and receive a user input identifying a region of stenosis of the vessel and calculate a severity value of the stenosis and display the severity value to the user. 
Nonetheless, Kondo et al disclose locating a stenosis within the vessel of interest [see 0021, 0135, fig 13]; display the vessel to a user [see 0115, 0125, 0213, figs 29- 31]; and receive a user input identifying a region of stenosis of the vessel [see 0021, 0134, fig 39]. Kondo et al disclose calculate a severity value (stenosis ratio value) of the stenosis and display the severity value to the user [see 0243-0244, 0249- 0251]. 
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, Singh et al, and Kondo et al by locating a stenosis within the vessel of interest; displaying the vessel to a user; and receiving a user input identifying a region of stenosis of the vessel; because it makes it possible to easily find and observe the position or the state of a site to be observed such as a diseased site of stenoses or lumps, and that substantially alleviates the operational burden imposed on the operator who conducts diagnosis and observation, thereby enabling the operating efficiency to be improved [see 0021, Kondo et al] and by calculating a severity value of the stenosis and display the severity value to the user; in order to enable medical professionals to take measures to prevent a stroke.

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians' View, February 2009) as applied to claim 1 above and further in view of Miele et al (Pub. No.: US 2006/0206032). 
Regarding claim 12, Dachille et al and Singh et al don’t disclose a first plot comprising vessel lumen diameter data versus vessel path length data; calculate a second plot comprising hemodynamic information versus vessel path length data; calculate a third plot comprising differential hemodynamic data versus vessel path length data and display the first, second, and third plots to the user. 
Nonetheless, Miele et al disclose a first plot comprising vessel lumen diameter data versus vessel path length data; calculate a second plot comprising hemodynamic information versus vessel path length data; calculate a third plot comprising differential hemodynamic data versus vessel path length data and display the first, second, and third plots to the user [see figs 4b, 5d and 6]. Miele et al disclose a plot of the hemodynamic information displayed alongside a lumen diameter plot of one vessel [see fig 4b, 6]. Miele et al disclose highlight areas (flat spots, 0178) at least one correlation between anatomical information and hemodynamic information [see 0114, 0125, 0173].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, Singh et al, and Miele et al by having a first plot comprising vessel lumen diameter data versus vessel path length data; calculate a second plot comprising hemodynamic information versus vessel path length data; calculate a third plot comprising differential hemodynamic data versus vessel path length data and display the first, second, and third plots to the user; in order provide an accurate assessment of abnormalities.

Regarding claim 13, Dachille et al and Singh et al don’t disclose generating blood pressure information of the at least one vessel.
Nonetheless, Miele et al disclose monitoring parameters associated with the circulatory system of a living subject, and specifically to the non-invasive monitoring of arterial blood pressure [see 0004, 0022-0024, 0097, 0101] and further disclose measuring blood pressure on the radial artery of the human [see 0101].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, Singh et al, and Miele et al by generating blood pressure information of the at least one vessel; because arterial blood pressure is used as the basis for moment-to-moment decisions on treatment of the subject [see 0097, Miele et al].

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians’ View, February 2009) as applied to claim 4 above and further in view of Toth et al (Pub. No.: US 2003/0083565).
Regarding claim 17, Dachille et al, Singh et al don't disclose revise a reconstruction parameter based on the hemodynamic information and reconstruct the image volume using revised reconstruction parameter.
Nonetheless, Toth et al disclose revise a reconstruction parameter and reconstruct the image volume using revised reconstruction parameter [see 0030].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, Singh et al and Toth et al by revising a reconstruction parameter based on the hemodynamic information and reconstruct the image volume using revised reconstruction parameter; because revising the reconstruction protocol allows the system operator to alter the reconstruction algorithm used to process the data or select new scan parameters at 330 that will facilitate image reconstruction with minimal artifact presence [see 0030, Toth et all.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dachille et al (Pub. No.: US 2007/0276214) in view of Singh et al (The Role of Computational Fluid Dynamics in the Management of Unruptured Intracranial Aneurysms: A Clinicians’ View, February 2009) as applied to claim 4 above and further in view of Antiga (Patient-Specific Modeling of Geometry and Blood Flow in Large Arteries, 1999-2002)
Regarding claim 18, Dachille disclose an original 3D image data set can be used for constructing a 3D volumetric model, which preferably comprises a 3D array of CT densities stored in a linear array [see 0016]. Dachille disclose composition can also be shown as a full grayscale distribution of the composition of the data in the vessel area [see 0046-0047].
Dachille et al, Singh et al don't disclose identify at least one material density and calculate one constraint of the CFD analysis using one material density and composition.
Nonetheless, Antiga discloses identify at least one material density and calculate one constraint of the CFD analysis using one material density and composition [see page 47].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Dachille et al, Singh et al and Antiga by identifying at least one material density and calculate one constraint of the CFD analysis using one material density and composition; so that seeping is avoided and inflow/outflow boundaries are properly generated and because topological constraints are used to avoid jumps between close arterial branches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793